Citation Nr: 1010522	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension 
secondary to the Veteran's service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for hypertension 
claimed as secondary to the service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease.  

4.  Entitlement of an increased rating for the service-
connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the RO that 
denied an application to reopen the claim of service 
connection for hypertension. 

Although the RO reopened the previously-denied claim of 
service connection for hypertension, the Board must first 
determine if the claim was properly reopened, and may only 
thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. 
Cir. 2001).  The Board has accordingly characterized the 
issue as shown on the title page.  

With regard to the claim of service connection for 
arteriosclerotic heart disease, the Board notes that on 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs recently 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease and B 
cell leukemias.  

As required by 38 U.S.C. 1116, the Department of Veterans 
Affairs (VA) will issue regulations through notice and 
comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  

The regulations will take effect on pursuant to the 
provisions of a final rule published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  

The Board finds that the Veteran's claim of service 
connection for heart disease is subject to the stay issued by 
the Board as directed by the Secretary of Veterans Affairs on 
November 20, 2009.

As the claim may be affected by the new presumptions, the 
Board must stay the action on the matter in accordance with 
the Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.  

The Board also finds that adjudication of the secondary 
service connection claim for hypertension must be deferred 
pending the outcome of the initial adjudication of the 
recently raised service connection claim for cardiovascular 
disorder.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) 
(citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined))  

The issues of the reopened claim of service connection for 
hypertension and an increased rating in excess of 30 percent 
for the service-connected PTSD is addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue decided has been accomplished.  

2.  In a March 2004 RO rating decision, the RO denied the 
claim of service connection for inter alia hypertension; the 
Veteran did not perfect an appeal.  

3.  The evidence received since the March 2004 RO rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to previously 
unestablished facts and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

1.  Subsequent to the March 2004 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for hypertension.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, further discussion of VCAA is not required at 
this time.  


Analysis

New and Material Evidence for Hypertension

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Previously, the RO denied the Veteran's original claim of 
service connection for hypertension in a March 2004 decision.  
He did enter a timely appeal from that decision.  

In connection with the petition to reopen the claim, the 
evidence submitted since the March 2004 decision consists of 
a January 2008 and September 2007 VA examination for diabetes 
mellitus type II, discussing in particular the Veteran's 
hypertension.  

The Board finds that this evidence in new and relates to a 
previously unestablished fact that had not been shown in 
connection with the earlier adjudication.  

This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the March 2004 RO decision 
and, when considered with previous evidence of record, tends 
to present a reasonable possibility of substantiating the 
claim.  

Having determined that new and material evidence has been 
added to the record, the previously denied claim of service 
connection for hypertension is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for 
hypertension, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  


REMAND

In a September 2008 SOC, the RO indicated that the Veteran 
had not completed a release form permitting them to obtain 
the Veteran's treatment reports from the Vet Center.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

As these records and other treatment records about supply 
information that supports the Veteran's claim for increase, 
an additional attempt to obtain these records should be 
undertaken.  

Furthermore, a February 2008 mental health treatment record 
indicates that the Veteran reported an increase in 
nightmares, irritability and depression.  The Veteran's wife 
indicated that he was doing worse with his irritability.  The 
Veteran reported having low energy and spending more time in 
bed.  The treating physician noted that the Veteran was 
anxious and dysthymic.  

The Veteran was last afforded a VA psychiatric examination in 
September 2007.  A more current psychiatric examination is 
warranted in order to evaluate the severity of the service-
connected PTSD.  

In addition, the RO should take appropriate steps to develop 
the reopened claim of service connection for hypertension.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and to ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
PTSD, since September 2007.  This should 
include Vet Center mental health 
treatment records.  

After securing any appropriate consent 
from the Veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform him of this and 
request him to provide copies.  

2.  The RO should schedule the Veteran 
for a VA psychiatric examination to 
ascertain the current severity of his 
service-connected PTSD.  The reviewer is 
asked to provide detailed findings in 
terms of the general criteria for mental 
disorders.  

The examiner must review the additional 
medical records and assign a GAF, if 
possible, and explain what the assigned 
score represents.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  

3.  The RO also should schedule the 
Veteran for an examination in order to 
determine the nature and likely etiology 
of the claimed hypertension.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
testing should be performed.  

Based on his/her review of the case, the 
VA examiner should opine as to whether 
any current disability manifested by 
hypertension is due to any event or 
incident of the Veteran's active service 
or is caused or aggravated by the 
service-connected disability.  

4.  The RO should notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Following completion of indication 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish a fully responsive 
Supplemental Statement of the Case to the 
Veteran and his accredited representative 
and afford them a reasonable opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
need take no further action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeal.  



 Department of Veterans Affairs


